Citation Nr: 1820425	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-40 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Whether an overpayment of non-service connected pension benefits in the amount of $19,578 was validly created.  

2.  Whether a request for waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $19,578 was timely filed.  

3.  Entitlement to waiver of recovery of an overpayment of non-service connected pension benefits in the amount of 19,578, to include whether the underlying debt is valid.  


REPRESENTATION

Appellant represented by:	C.J.M. Culhane, Attorney




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  From February 1, 2008, the Veteran received non-service connected pension benefits to which he was not entitled totalling $19,578.

2. The Veteran was incapable of handling his financial affairs during the period from March 28, 2015 to January 6, 2006 and his fiduciary did not become aware that the Veteran had been assessed a March 28, 2015 overpayment until December 2015.  

3.  The Veteran does not bear significant fault for creation of the overpayment and collection of the debt would result in undue hardship.    





CONCLUSIONS OF LAW

1.  The overpayment was legally created and the underlying debt is valid.  38 U.S.C. § 5112, 5302 (2012); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.500, 21.9635 (2017).

2.  As the time limit to request waiver of the $19, 578 overpayment may be tolled from March 28, 2015 to December 1, 2015, the Veteran's request for waiver is timely.  38 U.S.C. § 5302(a) (2012); 38 C.F.R. § 1.963(b) (2017); Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

3.  The criteria for waiver of recovery of the overpayment of non-service connected benefits in an amount of $19, 578 have been met.  38 U.S.C. §§ 5107, 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the notice and duty-to-assist provisions of the VCAA generally do not apply to appeals pertaining to overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Also, given the favorable disposition of the claim for waiver of the overpayment, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Validity of the debt, timeliness of the waiver request, waiver entitlement
An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C. § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

Where a notice of indebtedness is issued by VA to a debtor on or after April 1, 1983, a request for waiver shall only be considered if, except as otherwise provided in the governing regulation, the request is made within 180 days following the date of issuance of the notice of such indebtedness.  This 180-day period may be extended if the debtor demonstrates that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing (including for forwarding), and that this delay was the result of an error by VA or by the postal authorities or was due to other circumstances beyond the debtor's control.  If such a delay in the receipt of the notice of indebtedness is substantiated, then the 180-day period shall be computed from the date of the debtor's actual receipt of the notice of indebtedness.  38 U.S.C. § 5302(a); 38 C.F.R. § 1.963(b).

In Irwin v. Department of Veterans Affairs, 111 S.Ct. 453, 458 (1990), the Supreme Court held that equitable tolling may be applied to toll a statute of limitations in certain circumstances. The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision. Id at 457. Equitable tolling may be proper in a case where a Veteran filed an untimely appeal due to mental illness.  In this instance, the Veteran must show that the failure to file was the direct result of a mental illness that rendered him incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004). 

Where a debt was validly created, overpayment of VA benefits is subject to recovery if the recovery is not waived.  The law precludes the waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.  None of these elements are shown to be present in this case.  

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  

1. Fault of debtor.  Where actions of the debtor contribute to creation of the debt. 
2. Balancing of faults.  Weighing fault of debtor against VA fault.  
3. Undue hardship.  Whether collection would deprive debtor or family of basic necessities.  
4. Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.  
5. Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.  
6. Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.   
 38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

In this case, in a December 2007 rating decision, the Veteran was granted entitlement to non-service connected pension based on the need for aid and attendance effective May 7, 2007.  Subsequently, the RO conducted a series of Income Verification Match inquiries.  In August 2011, the RO determined that the Veteran had received $41,250 in unreported unearned income in 2007 and 2008; in April 2012, the RO determined that the Veteran had received $11,500 in unearned income in 2009; in October 2012, the RO determined that the Veteran had received $35,353 in unearned income in 2010.  As a result, in November 2014, the RO notified the Veteran that it proposed to terminate his pension effective February 1, 2008 due to excessive income.   Then in March 13, 2015, the RO did terminate the Veteran's pension effective February 1, 2008 due to excessive income.  The RO also informed him that the termination had created an overpayment and he would be informed of the amount of the overpayment in a separate communication.  In a March 28, 2015 letter, the Veteran was notified that he was being assessed an overpayment of $19,578 as a result of the retroactive termination of his pension.  He was also informed of his right to dispute the debt and the right to request a waiver.  

In a February 2016 waiver decision, the VA Debt Management Center (DMC) indicated that it had received a request for waiver of the overpayment on January 6, 2016.  Consequently, the DMC denied the Veteran's request for waiver as untimely.  

In an April 2016 notice of disagreement, the Veteran's attorney indicated that the Veteran is 88 years old and has lived in the same apartment in New York for approximately 54 years.  On May 13, 2010, the Veteran signed a durable power of attorney (POA), ceding control of his finances to his brother and his son to ensure his finances were properly looked after in the event that his health declined.  The attorney noted that the brother lives in New Orleans, Louisiana and the son lives in San Leandro, California.   Over the past 5 years, the Veteran's health had declined to the point where he spent his days inside his apartment.  He had a caretaker that visited him approximately 5 times per week but he was barely aware of her existence.  He did not leave the apartment and most of his medical care was delivered at home through arrangements made by his brother. 

The attorney noted that since the Veteran's POAs live so far away from him, it was nearly impossible for him to inform them of important financial communications that are sent to him in the mail.  The brother had also emphasized that there were even issues communicating with the Veteran in person and that on one occasion, while the two of them were riding in the car, the Veteran actually threw important financial documents out the window.  Additionally, the brother reported that it was a common occurrence for the Veteran to disregard mail.  Moreover, the attorney submitted the results of a May 2011 private brain scan, which was performed as a result of the Veteran suffering from symptoms of memory loss and imbalance.  The brain scan showed moderately severe cerebral atrophy with prominent temporal horns and possible slight disproportionate ventricular enlargement.  The findings were most likely due to central and temporal lobe atrophy.  

The attorney indicated that the Veteran's POA was not aware of the outstanding debt in this case until the DMC began garnishing the Veteran's benefits around December 2015.  The POA then immediately sought legal assistance and a waiver request was submitted as quickly as possible on January 6, 2016.    

At the outset, the evidence indicates that the overpayment in this case was validly created.  In this regard, through income verification match investigation, the RO determined that the Veteran had received a great deal of unearned income, which had not previously been reported, beginning as early as 2008.  The counting of this additional income made the Veteran ineligible for pension effective February 1, 2008, which in turn resulted in him being overpaid.  Neither the Veteran's attorney nor his POA has disputed this overpayment or the amount of the debt.  The Veteran did contend that he had not actually been paid the monies discovered by the RO in its income verification match investigation.  However, he did not provide any explanation or documentation for this contention. Consequently, the weight of the evidence is in favor of a finding that the overpayment in this case was correctly calculated and properly assessed.  Moreover, there is no indication of any error on the part of VA in the creation of the overpayment.  Accordingly, the evidence reasonably shows that the overpayment in the amount of 19,578 was validly created.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

Regarding the timeliness of the Veteran's waiver request, it is evident that it was not filed within the required 180 day time frame.  Rather, the request was not received until January 6, 2016, approximately 285 days after March 28, 2015, the date of issuance of the notice of indebtedness.  However, as alluded to above, at the time of the issuance of the notice of indebtedness, the Veteran had a POA who was in charge of managing his finances.  Because of the presence of the POA and the evidence presented by the Veteran's attorney that the Veteran's mental functioning had deteriorated by March 2015, including the reporting of his brother concerning the Veteran's day to day functioning and erratic behavior in relation to receiving and keeping mail and financial documents, it is reasonably shown that the Veteran was "incapable of handling [his] own affairs" during the period from March 28, 2015 to January 6, 2006.  Given this incapability and given that there is no indication that the Veteran's POA was aware of the outstanding overpayment until December 2015, the time limit for filing the request for waiver may be equitably tolled from March 28, 2015 until December 1, 2015.  Accordingly, with the application of equitable tolling, the request for waiver of the overpayment is considered as being filed within approximately 37 days and is thus considered timely.  See Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

Regarding entitlement to waiver of the overpayment, the evidence does not show that VA bears any significant fault for creation of the overpayment.  In contrast, the Veteran's POA is at fault for not more carefully tracking the Veteran's VA benefits; for apparently not informing VA that he was acting as the Veteran's fiduciary; and for not ensuring that he was cc'd on all communications pertaining to the Veteran's benefits.  However, the Board does not impute a significant amount of this fault to the Veteran, as he was found to be so disabled as to need the aid and attendance of another person as early as May 2007 and his mental functioning is shown to have deteriorated significantly since then.  

The Veteran's reliance on VA benefits is not shown to have resulted in him relinquishing any specific right or incurring any specific legal obligation.  Also    waiver of the debt does result in a gain to the Veteran to which he is not entitled; thus, it causes unjust enrichment.  However, the evidence indicates that collection of the debt constitutes an undue hardship.  In this regard, the Veteran is now 91 years old and is in need of regular aid and attendance.  Also, the evidence reasonably indicates that he is no longer receiving the significant level of "unearned income", which he received in the past.  Additionally, the Veteran's POA has reported that collection of the debt puts the Veteran at risk for losing his apartment in which he has lived for more than 54 years.  For this same reason, recovery of the debt could potentially nullify the objective of the VA pension program, which is to help a Veteran maintain the basic necessities, including shelter.  In weighing the above factors, the Board places at least as much weight on the undue hardship involved and the potential for defeating the purpose of the pension program as on the other pertinent waiver factors.  Accordingly, resolving any reasonable doubt in the Veteran's favor, recovery of the debt is against equity and good conscience and waiver of the overpayment is warranted.              
      

ORDER

The overpayment of non-service connected pension benefits in the amount of 
$19,578 was validly created.  

The request for waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $19,578 was timely filed.  

Waiver of recovery of an overpayment of non-service connected pension benefits in the amount of $19,578 is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


